 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Act, as amended,we hereby notify our em-ployees that:WE WILL bargain collectively upon request withUnited Steel Workers ofAmerica, AFL-CIO, as theexclusivebargainingrepresentativeofallouremployees in the appropriate unit described belowwith respect to rates of pay,wages,hours ofemployment and other terms and conditions ofemployment,and, if an agreement is reached, embodysuch understanding in a signedcontract.Theappropriate unit is:Allproductionandmaintenance employeesemployed at our Houston,Texas, plant composedof theTyscoDivision,FastenerDivision,GalvanizingDivision,andSpecialCoatingDivision,excluding all office clerical employees,guards,watchmen,and supervisors as defined inthe Act.SMITH INDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)Thisnotice must remain postedfor 60 consecutive daysfrom the date of posting,and must not be altered,defaced,or coveredby any othermaterial.If employees have any question concerning this noticeor compliancewithits provisions, they may communicatedirectly withthe Board'sRegionalOffice, 6617 FederalOfficeBuilding,515 RuskAvenue,Houston,Texas 77002,Telephone228-0611.Local 872,InternationalLongshoremen'sAssociation,AFL-CIOandIsaacMorningandErnestClabron.Cases23-CB-543,23-C B-545, and 23-C B-648.March 24, 1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn November 2, 1966, Trial Examiner Samuel M.Singer issuedhisDecision in the above-entitledproceeding, finding that the Respondent hadengaged inand was engagingin certainunfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached TrialExaminer'sDecision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decisionand a supporting brief.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itspowersin connectionwith these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds that noprejudicial error was committed. The rulings are163 NLRB No. 69hereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptionsand brief, and the entire record in these cases, andhereby adopts the Trial Examiner's findings,'conclusions, and recommendations, as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodifiedbelow,and hereby orders that theRespondent,Loca1872,InternationalLongshoremen's Association, AFL-CIO, Houston,Texas, its officers, agents, and representatives, shalltake the action set forth in the Trial Examiner'sRecommended Order, as herein modified:1.Revise the first paragraph of the TrialExaminer's Recommended Order, which providesthat the action required is to be taken by theRespondent, "its officers, representatives,agents,successors, and assigns," by deleting the referenceto "successors,and assigns."2.Revise paragraph 2(a) by changing "not" to"no" before "objection," and by deleting the phrase"or the employment of any other longshoremen."3.Delete paragraph 2(b) of the Trial Examiner'sRecommended Order, and renumber paragraphs2(c) through 2(f) as new paragraphs 2(b) through 2(e),successively.4.Delete the"NOTE:"paragraph immediatelybelow the date line at the bottom of the Appendixattached to the Trial Examiner's Decision.ITheRespondent excepts to many of the Trial Examiner'scredibilityfindings,which werebased in large part on thedemeanor of the witnesses.It is the Board's establishedpolicy,however, not to overrule a Trial Examiner's resolutions withrespect tocredibilityunless, as is not the case here, thepreponderance of all the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3). Inhis Decision, the TrialExaminer refers to a prior Board proceeding in whichClabron andMorning were complainants,but he inadvertently failed to includethe citationthereof, whichisMasterStevedores Association ofTexas,Houston Maritime Association, Inc.,156 NLRB 1032.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESAMUEL M.SINGER, Trial Examiner:This case, with allparties represented,was heard in Houston, Texas, onMay 4-6 and June 20,1966, on the consolidated complaintof the General Counsel alleging(and answer ofRespondent denying) violations of Section 8(b)(1)(A) and(2) of the Act.' The parties waived oral argument but filedbriefs, which have been duly considered.Upon the entireThe charge in Case 23-CB-543 was filed by Isaac Morning onMay 20, 1964;the charges in the two other cases by ErnestClabron were filed on May 26, 1964, and December 16, 1965. Theconsolidated complaint was issued March 16, 1966. LOCAL 872,LONGSHOREMENrecord (as corrected on notice to the parties) and myobservation of the witnesses, I hereby make the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSINVOLVEDAt all material times, Atlantic & Gulf Stevedores, Inc.,and Strachan Shipping Company have been members ofHouston Maritime Association, Inc., which, among otherthings, negotiates and administers collective-bargainingagreements on behalf of its members with labororganizations, includingRespondent Union. The twonamed member-employers are engaged in the loading anddischarge of vessels in Texas ports, including Houston, theonly port involved in this proceeding.During the year preceding issuance of the complaint, arepresentativeperiod,theAssociationfurnishedstevedoring services valued at more than $500,000, tosteamship companies operating vessels in interstate andforeign commerce.Ifind that at all material times Houston MaritimeAssociation, Inc., Atlantic & Gulf Stevedores, Inc., andStrachan Shipping Company have been and are engagedin commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 872,International Longshoremen'sAssociation,AFL-CIO,is a labor organization within the meaning ofthe Act.III.THEUNFAIR LABOR PRACTICESA. Background; the Issues1.The prior proceedingThis proceeding is a sequel to Cases 23-CA--1425,et al.,and 23-CB-428, etal. [Masters Stevedores Association ofTexas,156NLRB 1032], in which the Board onJanuary 18, 1966, adoptedwithmodificationsandadditionsTrialExaminerWhittemore'sDecisionofMay 21, 1965. The Board there found, among other things,that the Union, a respondent in that case, violated Section8(b)(2) and (1)(A) of the Act by causing and attempting tocause employers to discriminateagainstemployees byapplying its seniority system so as to give preference tounion over nonunion members in the operation of theunionhiringhall;andbydiscriminatorilyrejecting-through gang foremen and bolsters (assistant oracting gang foremen), agents of both the employers andthe Union -six longshoremen's requests for employmentthrough the hiring hall because of their nonmembership inthe Union? The Board dismissed the complaint insofar asitallegeddiscriminatory refusals to hire 12 other2The employers (two associations) were found to have violatedSection 8(a)(3) and (1) of the Act3The complaint allegations as to 4 of the 12 were dismissedwithout objection of General Counsel.Igranted General Counsel's request at the hearing to takeofficial notice of the Board's findings and conclusions in the abovecases.5TrialExaminerWhittemore had recommended dismissal ofthe complaint as to all except one charging party, Arthur PerkinsThe Board reversed his findingsas tofive (including Clabron) andupheld him as to all others (including Morning) Trial ExaminerWhittemore creditedClabron's testimony, but discredited587employees3 and concluded that the violations found wereinsufficienttosupporta finding of discriminatory"practice"in operationof thehiringhall.The Boardfurther found that the Union violated Section 8(b)(1)(A) bytelling employeesthat theywere refused employmentbecausetheywere not union members or because theyfiled unfair labor practice charges."_The complaint in this case alleges that Respondentviolated Section8(b)(1)(A)and (2)by similar coercive andillegal conduct,including statements and threats to twoemployees(Clabron and Morning)that they were not orwould not be hired because they were not members of theLocalor because they filed unfair labor practice charges;and by attempting to cause and causing employers to denythem employment because of their nonmembership in theUnion or filing of unfair labor practice charges. The unfairlabor practices under consideration in the earlier casesoccurred during1961-63. Theinstant case deals withunfair labor practices allegedly commencing in January1964,and involves2 of the18 charging parties in the priorproceeding-Clabronand Morning.52.The hiring practicesAt all materialtimes,the Union and certain employerassociations (including HoustonMaritime Association)werepartiestoacollectiveagreement in whichAssociation members agreed to hire Negro longshoremenemployed in loading and unloading of deepsea vessels inthe port of Houston, Texas, through a hiring hall to beoperated and administered by the Union (Local 872),irrespective of union affiliationsThe hiring rules providefor hirings at daily shapeups by gang foremen or bolsters(assistantor actinggangforemen), members of the Union,in accordance with a system of seniority.' Prior to thebeginning of 1964, longshoremen were classified "A"through "D," depending on their years ofcontinuouslongshore service in the Houston area: class A (16 years'service) had top hiring priority at the shapeups; then classB (10 years' service), class C (5 years), class D (2 years),and casuals(less than 2 years' service). At the end of 1963,theUnionadoptedanew system of seniorityclassifications,highest being "Gold Star" (25 years'service), then, "AAA" (20-year men), "AA" (15 years),"A" (10 years), "B" (5 years), "C" (2 years), "D-1" (1year),and "D" (casuals). According to Respondent'sofficials (J.A.Wilson and R. Duncan), because of thetremendous job of processing data (including socialsecurity records) covering many years of employment, theUnion could not complete the reclassification of alllongshoremen on its rolls until June 1964, so that hirings atshapeups in January-May 1964 were by both "Gold Star"and "A" systems.Under the Union's hiring hall rules, gangs are "pickedup" by gang foremen or bolsters for jobs beginning in theMorning's It goes without saying that a"prior determination thata witness is not to be believed is notres judicata" (N L R B. vWalton Manufacturing Company,286 F.2d 26, 29(C.A. 5)) TheLittleRockDowntowner,Inc,145 NLRB1286, 1288,fn 3, enfd341 F.2d 1020(C.A. 8)sWhite longshoremen are hired throughLocal 1273,a sisterlocalr In the earlier cases the Board found that the gang foremenand bolsters were agents of the Union as well as of the employersContrary to Respondent's contention at this hearing, the evidencehere confirms the validity of this finding. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDmorning at 7, 8,and 10o'clock,and in the afternoon orevening at 1, 3, and7 o'clock,about 45 minutes beforeeach of those hours. Job applicants station themselves indesignated locations in the hiring hall according to theirclassifications("Gold Star," "AAA," etc.)waiting to be"put on the book"or selectedby theforemen or bolsterswho begin their rounds with the top hiringgroup ("A"under the old and"Gold Star"under the new classificationsystem)continuing down to the lowest priority group(casuals)until they complete their"gangs." The number offoremen or bolsters participating at a given shapeupdepends on the number of gangs required.A selectedlongshoreman willing to work hands over his button andbecomes a member of the gang.A description of thecomposition of a crew and of the manner of jobassignments at shipside is set forth in sectionC, infra.B. The Alleged Discrimination and CoerciveConductAgainst ErnestClabronGeneralCounsel relies on seven instances of allegedunlawful refusals to hire Clabron at shapeups and fiveadditional instances of alleged coercive acts against him.8The alleged illegal acts of each union agent(foreman orbolster)will be discussed separately.1.The evidencea.David HolmesClabron testified that Holmes, a bolster for the Smith-Wallace gang, refused to hire him at the 7 p.m. shapeup onJanuary 6, 1964, saying that he had "all union men on thebook."9 Checking later at ship, he found that WilliamHaynes, Jr., a "casual," had obtained a job on the gang.Clabron held a "D" classification at that time.Holmes denied the statement attributed to him andclaimed he did not know that Clabron was not a unionmember. He explained Haynes' work on the gang as areplacement for Haynes' father, a "AA" man, whom he(Holmes) had hired at "shipside." According to Holmes(and other witnesses for Respondent) it is not unusual for ahired longshoreman, unable or unwilling to show up atshipside, to send a substitute. Neither Haynes testified.b.Robert LewisClabron testified that at the same shapeup (7 p.m.,January 6, 1964) he was also refused employment byRobertLewis,anothergang foreman or bolster.ioAccording to Clabron, Lewis told him that "if I ever askedhim for another job he would cut my throat." Clabrontestified that when he again sought work on April 7, 1964,Lewis said that "he would stop taking his gang if he had togive me a job." Finally, he testified that around 11:45 a.m.,May 25, 1964, Lewis walked up to him in the hiring hall,and, displaying a pistol and straight razor, warned him that"if he ever caught [him] on a ship that one of us wasn'tgoing to make it back." According to Clabron, Lewismentioned that "we had the man ... come to the hiringhall" that morning. The record shows that shortly beforethis incident (around 10 a.m.), Tilley (counsel for theGeneral Counsel in the prior case and this case) visited thehiringhall (infra,section"C (1)(b)").Lewis denied all statements and threats.Althoughadmitting he owned a gun,he claimed it was of a differenttypethan that describedby Clabronand that he kept thatgun at home and not in the hiring hall.c.Raymond GuilloryClabron testified that when he asked Raymond Guillory,a bolster, for a job on March 4, 1964, Guillory told him "togo down to the Labor Board and ask for a job." Clabronreported Guillory's remarks to Eddie Johnson, a unionfieldrepresentative.According to Clabron, althoughJohnson examined Guillory's "book" (hiring list), hewalked off without taking action.Guillory denied the remarks Clabron attributed to him.He admitted acting as bolster from time to time in 1964,but denied acting in that capacity or writing "a book thatday for anybody," claiming he was "just a common"longshoreman or "soldier" in a gang on March 4. Heconceded, however, that he occasionally writes "books" orpicks up gangs for two of his four brothers who are gangforemen. He also knew that Clabron as well as others hadfiled charges against the Union in the earlier case. Recordsproduced by Respondent purport to show that Guillory hadworked on one ship from 7 a.m. to 12:30 p.m., March 4, asmember of a gang under Foreman R. J. Guillory (whoserelationship, if any, to the witness was not shown) and onanother ship from 1 to 6 under Foreman W. W. Williams.d.Willie BelcherClabron testified that the next day (March 5) hecomplained to Johnsonconcerninghis difficultyin gettingto the "D" section (Clabron's then classification) duringshapeups because of "all these card people" (casuals)standing in thatsection.According to Clabron, WillieBelcher, the Union's businessagent who overheard theconversation, told Johnson, "You don't have to talk to thatlittleNigger." Clabron said he was talking to Johnson, nottoBelcher. Belcher returned to the nearbyunionoffice,picked up a small revolver, and came back outside.Johnson "took [Belcher] by the arm and shoulder ... andheld him," whereupon Belcher said he "would kill"Clabron. Johnson remarked that "itwasn'tworthgettingintotrouble" over Clabron.Johnson recalled a "loud discussion" between ClabronandBelcher"sometimeinApril or March" aboutClabron'sworkingon a gang.Although he recalledBelcher telling him (Johnson), "You don't have to arguewith this man," he denied hearing Belcher call Clabronnames,threatening him, or displayinga gun.According toJohnson, Belcher put his hands on him (not vice versa asclaimed by Clabron) to keep him away from Clabron and toget him to go into the office. Belcher similarly testified thatitwashe who tried "to stop theargument" betweenClabron and Johnson and called Johnsonintothe office toavoid commotion. Althoughadmittinghe kept agun in anoffice drawer, he denied displaying it. Belcher admittedknowing that Clabron was a charging party in the earlierproceeding."At the hearing I granted General Counsel's request toshapeup) include the preceding time interval during which thewithdraw paragraph 80) of the complaint alleging still anothermen are selected for that shapeupinstance of alleged coercion10Two or more foremen may select different gangs at the same"All references herein to a particular shapeup (e g , 7 p inshapeup e.A. LeBlancLOCAL 872, LONGSHOREMEN589Clabron testified that when he asked Gang Foreman LeBlanc for a job on March 16, 1964, Le Blanc told him heought to have his throat cut and "not to ever ask him for ajob again."'t Le Blanc denied this incident, claiming hedid not even know of Clabron before these charges.Clabron also testified that on May 5, 1964, while talkingto a foreman he overheard Le Blanc say, "if one of thefellows who had filed charges against the local with theNLRB would come up shot, that that would stop otherpeople from running down to the Labor Board." Le Blancdenied saying this.Clabron further testified that around 12 or 12:15 p.m. onDecember 16, 1965, Le Blanc, after picking up senior men("Gold Star," "AAA," "AA," and "A") saw him in the "B"section,12 passed the section without stopping, and headedfor the "C" bracket to complete his gang. Following LeBlanc to the "C" section, Clabron asked for a job, but LeBlanc refused, saying, "You're the same black son of abitch that took me down to the Labor Board." Clabronreported the remark to Johnson (the Union's field agent)who told Le Blanc to place Clabron on the gang. Le Blancretorted, "I'm not goingto give the black son of a bitch ajob ... because he took me down to the Labor Board. Lethim go back down there." When Johnson asked Le Blancif the latter had completed his gang selections, Le Blancsaid, "No, I don't have them all and before I give him a jobIwon't even take the gang." Le Blanc then seized themicrophone from Johnson who was directing the hiring,and started calling the names of the men he (Le Blanc)already hired. Le Blanc "started cursing again andpointing his finger" in Clabron's face. Then Clabron said,"Man, you don't have to point your finger in my face." LeBlanc drew a 7-inch knife from his back pocket. Johnsonand two other men "were wrestling with him trying to keephim ... fromgetting"at Clabron. One man "got his handcut" during the scuffle.Frank Sonier, a longshoreman called by GeneralCounselwhowitnessedthescuffle,corroboratedClabron's testimony. He identified Bryant as the man whohad his hand cut, with blood on himself and his clothingwhile tryingto getout of the way.Admitting an altercation with Clabron, Le Blancexplained thatwhilehewasmaking the roundsimmediately behind Foreman Gilbert Mayes'13 selectingmen in various brackets, he saw Clabron in "B" sectionhanding his button to Mayes; that since he (Le Blanc)could get only 7 or 8 of the 17 men needed for his gang (3 or4 "C's" and 2 or 3 "D's"), he proceeded to the loudspeakerto tell the 7 men he had selected to take back theirbuttons; that as he passed "B" section Clabron asked forwork, but he (Le Blanc) told him "there ain't no jobbecause I can't get enough men to go"; that Clabron then"kept following" him to the microphone where Johnsonwas standing and "keptagitating" him; and that it was atthis point that he told Clabron, "you have cost [sic] me to" Clabron originally gave Le Blanc's first name as "Adolph"(the name appearing in the complaint)After confronted with anAdolph LeBlanc, he corrected the name to Aristel Le Blanc Ashereafter noted,the latter appeared at the hearing to refute theconduct attributed to him. I find that Clabron's original referenceto "Adolph" was inadvertent11Clabron was then in the"B" classification13The reference in the record(including Le Blanc's testimony)to "Gilbert Mason" is an apparent error; the foreman involvedidentified himself at the hearing as"Gilbert Mayes "misstwo or three days' work already to the LaborRelations.Why don't you stay off me. You seeI can't getenough men."" Le Blanc admitted pulling a knife from hispocket, but only after "someone" yelled that Clabron hada pistol. According to Le Blanc, the men in the crowdgrabbed him and Clabron to separate them.Gilbert Mayes, Respondent'switness,corroborated LeBlanc's testimonyin part.He testified that after pickingup Clabron's button in "B" section, he returned it to himafter completing his tour, at Clabron's request.15 UnlikeLe Blanc, he stated he followed rather than precededanother foreman.16 He also testified that he did not "see"Clabron ask the other foreman "immediately ahead" ofhim to be picked up for a job.UnionBusinessAgent Belcher recalled that twoforeman wereassignedto select gangs on December 16.Identifying only one of them (Gilbert Mayes), he could nottellwhether Le Blanc was in the hiring hall at that time,nor did he "know of any disturbance" involving Clabronand a foreman, nor was one called to his attention.Wheatley, another business agent, could not shed muchlight on the subject, but he recalled Johnson telling LeBlanc to "cool off" after the latter came into the office"hot" or "angry" because of a "little scuffle out there."Bryant, a witness for Respondent, first stated he "didn'tsee nothing," but then acknowledged witnessing thescuffle.Minimizingthe incident, he claimed he only "got alittle scratch" on his hand, with "a little bit" of blood. Hedid not see Le Blanc hirehis gang,but recalled Le Blanc"came alongahead of" Mayes.f.James CashawClabron testified that he was refused a job at the 7 p.m.,April 23, 1964, shapeup by bolster Cashaw, "picking upthe book" for Wilson's gang,t7because "J. J. Wilson hadtold him not to ever give me a job."Cashaw denied the statement attributed to him, andWilson deniedtellingCashaw or anybody not to hireClabron for discriminatory reasons. Asserting that he hada "C" classification at that time, Cashaw claimed he wasneither a bolster nor a foreman. He admitted, however,that from "time to time" in 1964 he did "pick out men" forvarious gangforemen, including Wilson. He also admittedmaking out the time sheet-jotting down the names of menhired-for the 7 p.m. April 23 hiring. He further admittedtalking to Clabron about a job that evening,insisting,however, that this took place 15 or 20 minutes "aftershaping-up time" in a cafe when he told Clabron "therewasn't any jobs, I didn't pick up any men."g.Nathaniel WoodsClabron testified that on March 18, 1964, while standingin front of Respondent's Harbor Drive building acrossfrom the hiring hall, Woods-a member of Respondent'sboard of directors at the time-told him that he "was doing14Le Blanc testified that he "was mad for losing four days'work" as a result of having to appear at the Board's offices inconnection with the investigation of Clabron's earlier charges15A longshoreman's request for the return of a button meanshe has changed his mind about taking the job1"Mayes could not remember "exactly who he was",Respondent in its briefassumes itwas Le Blanc17Wilson, then a member of the Local's board oftrustees,became a member of its board of directors in June 1964 He wasalso a gangforeman 590DECISIONSOF NATIONALLABOR RELATIONS BOARDall right before [he] filed charges down at the NLRB";that the Union's board of directors "had passed the wordto all the foremen not to hire people who had filed chargesagainst the local"; and that he (Clabron) and anotheremployee (Adolphus Williams) who had filed charges inthepriorcase"would never become members ofLocal 872" even if they "stayed there the rest of [their]lives."Woods denied the statements. He conceded that"from time to time" he learned "through the ExecutiveBoard" about people, including Clabron, who filedcharges.h.Willie WilliamsClabron testified that on May 25, 1964, in front of theHarbor Drive building, Willie Williams, a foreman, toldtwo or three other foremen (including Willie Fleming) inClabron's presence, that he (Clabron), Isaac Morning, orAdolphus Williams "was going to get killed even if he hadto do it himself"; that "the local would back up the manwho did it"; and that "if the local was busted up he wouldnot have anything to live for."Williams denied making the threats. At one point hestated that "some other person told them" that Clabron orthe other two employees "was going to get killed."Although denying he was a gang foreman in 1964 (heclaimed he was one 25 years ago), in a prehearing affidavithe had admitted he was a foreman when he executed it onJune 9, 1964. At one point in his testimony he describedhimself as a bolster.2.Credibility resolutions and conclusionsAs the foregoing recital shows, since the events are insharp dispute, resolution of testimonial conflict dependslargely on assessment of the comparative credibility ofClabron and Respondent's agents (gang foremen orbolsters).Although,ashereafternoted,Clabron'stestimony was not entirely free from flaws, he impressedme as a basically honest and sincere witness and I credithis versions of all except two of the incidents. It will berecalled that Clabron was one of the discriminateesinvolved in the prior case. Undoubtedly as a result of hisearlier experience, he made contemporaneous notes onseveral of the episodes in which he was involved forpossible later use. Clabron produced his notes at thepresent hearing at Respondent's request. One of theserelating to his January 6, 1964, experience with bolsterHolmes (introduced in the record by Respondent)corroborates his testimony.18 In the main, Clabron'stestimony was straightforward and convincing and stoodup well under vigorous and able cross-examination. Hisdetailed and meticulous recitals of incidents such as theMarch 5, 1964, Belcher and December 16, 1965, Le Blancincidents carried the ring of truth. It is noteworthy that theDecember 16, 1965, encounter with Le Blanc wascorroborated by a disinterested witness (Sonier).On the other hand, some of Respondent's witnessesappeared less than forthright and gave the impression thattheywere studiously striving to avoid testifyingdetrimentally to Respondent's interests. Among thesewere Union Officials Johnson and Belcher, who deniedthat a gun was involved in the March 5, 1964, affair;bolster Le Blanc, who pulled knife in the December 16,1965, fracas, allegedly only after an unidentified voicewarned that Clabron had a gun; Bryant, a frightened andreluctantwitness and an innocent victim in that sameincident, who sought to minimize it; and Cashaw, whoevasively sought to convey the impression that he was notthe bolster in the April 23, 1964, incident who turned downClabron's job request.19 Bolster Holmes, involved in theJanuary 6, 1964, incident, made the incredible assertionthat the word "union" was not even uttered in the hiringhall; and although vividly recalling Haynes' employmenton January 6, he allegedly could not remember any of it inhis prehearing statement 2 years earlier (June 11, 1964).Finally,WillieWilliams (on whose testimony Respondentrelies to refute Clabron's as to a May 25, 1964, episode)was so confusing, unresponsive, and self-contradictory onmaterial matters, as to stamp him totally unreliable.In finding Clabron a basically truthful witness I have notoverlooked facts tending to detract from his credibility,including his interest in this proceeding. Furthermore, inthe light of the documentary evidence, I cannot credit hisversion of the March 4, 1964, episode involving bolsterGuillory.20 Clabron quoted Guillory as telling him on thatdate that he should "go down to the Labor Board and askfor a job." Although it is possible that an incident of thatnature took place, I am not satisfied that General Counselmet the burden of establishing that it occurred on thatdate.General Counsel did not refute employer recordsshowing that Guillory worked as a common longshoreman(not foreman or bolster) between 7 a.m. and 12:30 p.m. and1 p.m. to 6 p.m. on March 4, nor explain how Guillorycould have engaged Clabron in conversation at 1 p.m. inthe hiring hall when-as it must be presumed-he wassupposed to be at shipside to start on his second job.21Accordingly, although not entirely free from doubt on thematter, I credit Guillory's testimony respecting thisincident.Similarly, I am not satisfied that General Counsel metthe burden of showing that on May 5, 1964, Le Blanc madethe statement that if one of the men who filed unfair laborpractice charges "would come up shot" others would bedeterred from filing charges. Clabron could not recall thetime of day the incident occurred. On the other hand,Respondent offered in evidence a gang list indicating thatLe Blanc worked on a Strachan Shipping Company vesselfrom 7 a.m. to 5 p.m. to prove that he could not have beenatthehiringhallbetween those hours.Moreover,'"Clabron'snotes, setting forth among other things theshapeup time and vessel involved(Gulf Trade),jibewith theemployer's records in evidence The notes also identify WilliamHaynes, Jr , as the "casual"who was hired at shipside,corroborating Clabron's claim that his initial identification of theindividual at the hearing as W L Youngman(instead of Haynes,Jr ) was inadvertent" Cashaw was an unimpressive, glib witness While insistinghe had only a "C" classification in April 1964, he admitted hiring"from time to time" in 1964 In response to a leading question onredirect examination he retracted his testimony, stating lie wasonly "an acting bolster."20My failure to credit Clabron as to some matters does notaffect my determination that he was credible as to others "It is noreason for refusing to accept everything that a witness says,because you do not believe all of it; nothing is more common in allkinds of judicial decisions than to believe some and not all "N L R B v Universal Camera Corporation,179 F 2d 749, 754(C A 2), reversed on other grounds 340 U S 474L1The evidence does not show the distances from the hiringhall to ships LOCAL 872,LONGSHOREMENClabron's contemporaneous note states only "I think" LeBlanc made that statement. Accordingly, I do not acceptClabron's testimony on this point.22Nor have I overlooked the fact, relied on by Respondent,that while claiming discriminatory treatment in refusals tohire on March 4, 24, and April 7, 1964, Clabron wasreceiving workmen's compensation for a sprained ankle.The very medical report on which Respondent relies inthis connection indicates that Clabron did not conceal thefact that he worked on various occasions during this"disability."Contrary to Respondent's contention, the fact thatClabron and other nonunion employees were able to obtainemployment through the Union's hiring hall facilitiesduring the complaint period does not rule out the existenceof discrimination in particular instances where the recordshows discrimination existed. Cf.N.L.R.B. v. Local 369,InternationalHod Carriers (A. C. Frommeyer Co.),240F.2d 539, 543 (C.A. 3). Nor is it of special significance thatcounsel for Respondent had urged the Union to complywith a nondiscriminatory seniority hiring system and thatthe Union's officials, in turn,advised the foremen to followsuch system. Actions speak louder than words. The recordestablishes deep resentment on the part of some of theunion foremen or bolsters against Clabron's failure to jointhe Union and his attempts to vindicate his rights underBoard processes. Their threats of violence and, in somecases, admissions of knowledge of Clabron's role in theprior Board proceeding, indicate that Clabron's nonunionviews were matters of common knowledge and adversereaction. It was Respondent's responsibility and obligationto take necessary and effective steps to preventits agentsfrom engaging in unlawful actions, or to neutralize ordisavow any such action taken. Cf.N.L.R.B. v. Laister-Kauffmann Aircraft Corporation,144 F.2d 9, 13 (C.A. 8).I find that Respondent on or about the following datesthrough its following agents discriminatorily refused to"pick up" or hire Clabron, thereby causing him to bedeprived of employment in violation of Section 8(b)(2) ofthe Act:1.David Holmes-January 6, 1964.2.Robert Lewis-January 6 and April 7,1964.3.A. Le Blanc-March 26, 1964 and December 16,1965.4. James Cashaw-April 23, 1964.I find that Respondent by the above conduct and otheractsof its agents set forth below, also restrained andcoerced employees in the exercise of rights guaranteed inSection 7 of the Act, in violation of Section 8(b)(1)(A) of theAct:1.Nathanial Woods' March 18, 1964, statement toClabron that the Union's board of directors "passedtheword" to the foremen not to hire anylongshoremen who filed charges.2.WillieBelcher'sMarch 5, 1964, threat toClabron-when the latter complained about shapeupcongestion-that he would kill Clabron. ConsideringBelcher's admitted knowledge that Clabron was acharging party in the prior proceeding, Belcher's roleas a unionbusiness agent, and his implausible andfalse account of his encounter with Clabron, I infer22In any event, even if Le Blanc uttered the remarks,it is notclear that they were intended for Clabron's or any otheremployee's ears Clabron only overheard them For aught thatappears, Le Blanc was addressing himself to other foremen orbolsters23 Briefly, the pileman sees to it that the proper cargo is picked591that Belcher's threat was motivated by a desire todiscourage Clabron from filing unfair labor practicechargesortodiscouragehim from seekingemployment through the hiring hall because of hisnonmembership in the Union.3.Robert Lewis' threat of May 25, 1964, that if hecaught Clabron on a ship, one of them would not comeback.Under all of the circumstances, includingLewis'remark to Clabron that the nonunionemployees "had the man ... come to the hiring hall"and that a Board agent called at the hiring hall earlierthat morning, I infer that Lewis' threat was designedto restrain him in the exercise of his right to utilize theprocesses of the Board.4.WillieWilliams' threat on the same day (May 25,1964) that one of three longshoremen (includingClabron and Isaac Morning) would get killed even ifhe had to do it himself and that the Local would backthe killer.5.Le Blanc's December 16, 1965, threat andassault againstClabron, after Le Blanc denied a job toClabron because he had filed unfair labor practicecharges.I find that the preponderance of the evidence does notsupport theallegationsin the complaint that Respondent'sagents engaged in the following acts and I thereforeconclude that Respondent did not thereby unlawfullydiscriminate against Clabron in violation of Section 8(b)(2)or restrain and coerce him in violation of Section 8(b)(1)(A)of the Act:1.Guillory's alleged March 4, 1964, refusal to hireClabron and alleged statement that Clabron find a jobat the Labor Board.2.Le Blanc's alleged May 5, 1964, threat that ifone of the men who filed unfair labor practice chargeswere shot, others would be deterred from filingcharges.C. TheAlleged Discrimination and Coercive ConductAgainst Isaac MorningGeneral Counsel relies on three alleged instances ofdiscrimination against Morning(based on refusals to placehim in more desirable jobs to which his classificationallegedly entitled him) and one instance of allegedindependent restraint and coercion.1.The evidencea.Huton C. WolfOn May 20, 1964, bolster Wolf was hiring a 16-mangang, consisting of 2 "hook-on" men, 2 forklift operators, 2winchmen, 1 pileman, 1 signalman, and 8 men in thehold.23 The first six operate what are known as deck jobs,generally more desirable than the menial and normallyonerous jobs in the hold.Morning testified that while standing in the "A" sectionof the hiring hall (he held an "A" classification at thattime), he asked Wolf for a "hook-on" job. Wolf agreed, butafter hiring two men from the "B" section, returned to theup at the warehouse for appropriate placement in the hatch Theforklift operators bring cargo from warehouse to shipside The"hook-on" men hook cargo to the fall from the boom Thewinchmen at a signal from the foreman (on the deck of the vessel)raise the cargo from the dock, bring it over the ship and, with theaid of two winches, load it into the center of the hold 592DECISIONSOF NATIONALLABOR RELATIONS BOARD"A" section and told Morning he had to give him a forkliftjob because the men he just hired could not drive a forklift.Morning agreed to operate the forklift and reported to theManchester dock.Morning further testified that on arrival at the dock heand another member of the gang,Livingston Lee, obtaineda forklift to pick up some "bridles" (steel or hemp cablesfor unloading ships)while the rest of the gang commencedrigging the ship(i.e., rigging booms in position to lower orraise cargo from or to the center of the hatch). Soonthereafter,Morning and Lee joined the rest of the gang ondeck.At this point,MacGarthy left the deck and started tooperate a forklift.After the ship was rigged,Morning andLee also left the deck to operate forklifts.Apparentlybecause the job called for only two forklift operators,bolsterWolf asked Morning to go aboard to operate awinch.When Morning said he did not know how to operatethat equipment,Wolf told him that he(Morning) wouldeither have to operate a winch,go into the hold,or go backto the hiring hall. Morning left after hauling "a couple ofloads" with his forklift.Recalling the incident,Wolf disputed some details givenby Morning.He denied telling Morning prior to reportingto shipside the particular job he was going to be assignedin the gang.Wolf and other Respondent witnesses testifiedthat the hiring gang foremen or bolsters do not committhemselves to give particular jobs to particular employeesat shapeups.Although he remembered that Morning hadasked him for a "hook-on" job at shapeup,he also recalledtelling him that he could not give him one, but could givehim a winch job.Wolf further testified that he hadassigned the two available forklift jobs to Lee andMacGarthy,and the winch operation to Morning, but onlyafter they arrived at the ship;that Morning never told himhe could not operate a winch;and that he gave Morningthe winch work because he could not use three forkliftoperators.He admitted knowing that Lee and MacGarthywere union members and in"B" classification whereasMorning was in"A" classification.After consulting his prehearing affidavit on cross-examination,Wolf related the order in which he picked uphismen.He admitted that when he reached the "A"bracket,two of the men asked him for "hook-on" jobs andthat he "told them that they could have a hook-on job." Healso stated that because of these commitments he couldnot also comply with Morning's request for a "hook-on"job and instead offered him a winch job,which Morningaccepted after some hesitation.At one point he testifiedthatMorning"was the first man"in the gang to ask himfor a "specific job."Livingston Lee corroborated Wolf's testimony that hewas not assigned his forklift job until he reported to theship.He denied hauling bridles or operating a forklift withMorning on the day in question.b.Allen AndersonMorningtestifiedthaton May 25, 1964,while conversingwith Tilley (counsel forGeneral Counsel),in the hiring hallby the blackboard (which listed the jobs for the 10 a.m.24Tilley presumably went to see Morning about the unfair laborpractice charges Morning had filed 5 days previously AlthoughTilley showed Belcher his official badge,the latter apparentlyknew Tilley from the prior hearing in which Belcher testified andTilley, as in this case, represented the General Counsel21Morning also quoted Scott as telling a longshoreman that hecould not employ him as winch operator because he (Scott) "hadshapeup),Union Business Agent Belcher approachedthem and told Tilley,"If there's anything you want toknow see me, not Morning."24Later,when Anderson, abolster, began hiring,Morning, one of the three menstanding in the "A"bracket(Tilley was still nearby),askedfor a "hook-on" job.According to Morning, Anderson said,"Well, I don't think I'm going to have a hook-on job. I cangive you a hold job." Morning then asked for a forklift job,but Anderson said that he did not"think"he would havethat either.When Anderson indicated that he couldprobably give him "a hold job,"Morning refused,stating,"You know,I'm not going to work in the hold." MorningtoldAnderson that"With the other men [foremen orbolsters] I could get a top job,"such as "hook-on" orforklift work called for by his classification.Anderson recalled the incident,includingTilley'spresence in the union hall,when he made his rounds.However,he specifically denied telling Morning that hewould give him a job in the hold, insisting that he only toldhim, "I can't give you a hook-on job,I can give you a job."Anderson testified that he never tells anyone at theshapeup the particular job he was going to get at shipside.He indicated that at times he has had even"AAA" menwork"in the hold and all over the place," but expressedthe view that had Morning joined the gang at thatparticular shapeup, his job"probably would have been aforklift or a hook-on job,"since only few men with seniorclassifications happened to be in the hiring hall.c.A. L. ScottMorning testified that in mid-March 1965, at shipside,after the rigging of the ship,he requested bolster Scott fora forklift job.When Scott asked Morning if he belonged tothe Local and Morning said "no," Scott told him he wouldhave to give the job"to a local man."Scott assignedMorning to a job in the hold, which Morning accepted.25Scott did not "remember"the incident.He specificallystated,"Ididn'task, never asked did he belong to theLocal,not on the job." He admitted acting as a bolster or"writing a book" for Gang Foreman Jackson.d.Henry WalkerAs previously noted, Tilley(counsel for GeneralCounsel)visited the union hall on Monday morning,May 25, 1964.Among other things, Morning showed Tilleythe blackboard listing the jobs for the 10 a.m. shapeup.This blackboard also contained information such as thename of the ship and the pier to which employees report.Morning testified that later that day (around 7 p.m.) HenryWalker,a gang foreman,approached him (Clabron andAdolphus Williams apparently were in the vicinity) andsaid that"Mr. Tilley and none of them was doing nothingbut make a damn fool out of me ... being I can't read thegangs on the board, I couldn't read...all they was doingwas making a monkey out of me."Walker admitted telling Clabron,"You know,you arejust making a fool out of yourself showing him [Mr. Tilley]that board.You can't read it to him."26to give the winch job to a local man," but General Counsel nothaving alleged this incident in the complaint to be a violation hadassured Respondent at the hearing that it(Respondent)would not"have to meet" that charge Under the circumstances, I make nofinding respecting Scott's statement to the longshoremant1iHowever, he denied referring to Clabron by an "ugly name"in the course of the conversation,as testified to by Morning 2.ConclusionsLOCAL 872, LONGSHOREMEN593(a)Morning,likeClabron,was not a member ofRespondent Union and was a chargingpartyin the earlierBoard proceeding.However,as General Counsel pointsout (brief,p. 9), the discrimination against him alleged inthis proceeding"is of a different nature than that whichwas fully litigated at the prior hearing and different alsofrom the continuing discrimination against Clabron."WhereasGeneralCounsel'sclaim of discriminationagainst the latter is grounded on the foremen's or bolsters'refusal to"pick up"or hire him at shapeups,that againstMorning is grounded on the union agents'refusals to placehim on the more desirable jobs which his seniorityclassification("A") presumably called for.As indicated,General Counsel relies on three instances of allegeddiscriminatory work assignments by bolsters:(1)Wolf'sMay 20,1964,insistence that Morning either operate awinch or work in the hold after refusing to give him aforklift job;(2) Anderson'sMay 25,1964,request that hetake a hold job after refusing to assign him a"hook-on" orforklift job;and (3)Scott'sMarch 1965 assignment of ahold job after rejecting Morning's shipside request for aforklift job.Morning refused all assignments except thelast.(b)As in the case of Clabron,resolution of the questionwhether Respondent unlawfully discriminated againstMorning turns largely on assessment of comparativecredibilityofwitnesses.Morning testified that thelongshoremen customarily received their job assignmentsat shapeups in the hiring hall and that he there receivedhis forklift assignment fromWolf. On the other hand,Wolf, Anderson, and other Respondent witnesses testifiedthatwhile gangs are hired at shapeups,the particularassignments are not made until the gangs appear atshipside.AndWolf,Anderson,and Scott disputedMorning's versions of the events leading to the allegeddiscriminatory conduct.The issue of whether or not job commitments are madeat shapeups was litigated at length at the hearing. On thebasis of the entire record and inherent probabilities, Icredit Respondent's evidence to the effect that jobs arecustomarily assigned at shipside,not at hiring hallshapeups.Unlike work in many industries,longshore workisnot classified by specific type and skill with separaterates for different classifications.Longshoremen of allseniority groups("Gold Star," "AAA," "B,"etc.) work thesame hours,receive the same pay, and(unless physicallyhandicapped)will perform all operations.The special needwhich may dictate hiringby jobclassifications in otherindustries does not appear to exist in longshore work.Furthermore,as Respondent states(brief,p. 27), "thereare so many variables between the cargo" and thelocations of cargo in the hatch,differences in operationsfor loading and discharging,etc., "that [it]would imposeimpossible burdens to determine before reaching shipsidewhich member of a gang that is being picked up would doany one specific type of work."This does not, of course,preclude a foreman from mentally noting the type of work20AsI read section14 of the Union's hiring hall procedure, theprovision therein according"preference"toapplicants forreferral"in order of their seniority classification" means only thatindividuals in higher classifications(e g., "Gold Star," "AAA,"etc.) shall have priority in selections and assignments to gangs atshapeups over individuals in lower classifications(e g , "AA,""A,' "B," etc )28While, as hereafter noted, I credit Morning's versions of themost suitable and the one he most likely would assign to aparticular applicant at the shapeup.It is to say that,absentcredible evidence to the contrary,itmust be assumed thatfor practical considerations he will not normally make afinal determination on job selections until the full gang isat shipside and knows the overall scope and nature of thework in store.27(c)Based on the foregoing,I credit bolster Anderson'stestimony that in making his rounds in the hiring hall onMay 25,1964,he followed customary procedure,refusedto commit himself to give Morning a "hook-on" job, andonly promised him "a"job if he went to the jobsite. Thereappears no particular reason in this record why I shouldcredit Morning's version of this incident in preference toAnderson's.28 I find that the record does not support theallegation in the complaint with respect to the allegeddiscrimination by Respondent through Anderson.However,I cannot and do not credit Wolf's testimonythat he did not assign Morning'swork(forklift operator) attheMay 20,1964,shapeup.His testimony that, inaccordance with customary practice,he made no jobselections to Morning"or anyone else" until shipside wasshattered by his admission on cross-examination, afterconfronted with his prehearing affidavit,that he departedfrom customary practice in at least two cases.Thus, headmitted committing himself at the hiring hall to give thetwo "hook-on" jobs to two of the men in the "A"bracketbefore reaching Morning in that bracket.According toWolf's own version,even Morning's initial assignment tothe winch job was made at the shapeup.In any event, it isstrange indeed that if, as Wolf also insisted, the forkliftassignment were first made at shipside why he selectedtwo "B"men (members of the Local)rather than Morning,an "A" man who bid for the job. On the basis of the entirerecord,including the inadequacy and falsity of Wolf'sreasons for refusing to give one of the two forklift jobs toMorning,I find that the record substantiates the allegationin the complaint that Wolf's conduct was discriminatorilymotivated.Underthecircumstances,Morning'sassignment to the less desirable and more onerous winchor hold job was discriminatory under the Act.Unlike the two prior incidents,Scott's alleged refusal tohire Morning in March 1965 took place at shipside, not atthe hiring hall. Scott's denial that the incident took place isincredible.29 I find that the record supports the allegationin the complaint that Scott refused to assign Morning to aforklift job because Morning was not a member of theLocal.(d)The remaining incident-Walker's alleged May 25,1964, statement that Morning had made "a damn fool outof"himself by showing Tilley(counsel for GeneralCounsel)the blackboard listing the shapeup jobs-isclaimed to constitute coercion. I disagree.It is clear, and Ifind,contrary to the allegation in the complaint, thatWalker's remarks to Morning(even if uttered)neither hadthe object nor effect"to prevent an employee from filingunfair labor practice charges" with the Board.Morningconceded that he could not read or write, although over theyears he has developed ability to recognize certainother incidents,his testimony on some collateral points(e.g., thedescription and nature of buttons he wore) was not persuasive29As between him and Morning,I credit Morning Scott did notimpress me as a credible witness His testimony as to whetherMorning ever worked with him was vague and evasive.Equallyequivocal was his response to the question whether he haddiscussed the qubstion of unionmembershipwithanylongshoremen off the job or outside the union hall 594DECISIONSOF NATIONALLABOR RELATIONS BOARDinformation normally placed on blackboards. Walker'sstatement must be construed as no more than a casualobservation that anyone, such as Morning,who cannotread or write, only makes "a fool" of himself when heattempts to explain the blackboard to an outsider, aremark having no causal relation to Morning's right toconsult with Board agents.CONCLUSIONS OF LAW1.The Unionis a labor organizationwithin themeaningof Section 2(5) of the Act.2.By rejecting or refusing to consider Ernest Clabron'sapplications for employment and Isaac Morning's requestsfor preferential or desirable jobs through its hiring hallprocedures, either because they were not members ofRespondent or because they had filed unfair labor practicecharges against it, Respondent has caused or attempted tocause employerstodenyemployees employment, inviolation of Section 8(b)(2) of the Act.3.By the foregoing conduct, by statements to the effectthatnonmembers and individuals filing unfair laborpractice charges would not obtain employment, and byemploying and threatening to employ physical violence tointimidate employees from filing unfair labor practicecharges or from seeking work through the hiring hall,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,Ishall recommend that it beordered to cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.I shall also recommend that Respondent notify ErnestClabron and Isaac Morning, in writing, that, in consideringtheir applications for employment through its hiring hallprocedures, they will not be discriminated against becauseof their nonmembership in Respondent or because theyfiled unfair labor practice charges against it. I shall alsorecommend that Respondent make the two employeeswhole for any loss ofearningssuffered by reason of thediscrimination against them.The amount of backpay shallbe computed in accordance with the formula approved inF.W. Woolworth Company,90 NLRB 289, with interest asprescribed inIsisPlumbing & Heating Co.,138 NLRB716.Since the unlawful conduct of Respondent indicates apurpose to limit the lawful rights of employees, and thedanger of their further commission is reasonablyforseeable, I shall recommend that Respondent cease anddesist from in any manner restraining and coercingemployees in the exercise of rights guaranteedby the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,I recommend that Respondent,Local 872,InternationalA° In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced byLongshoremen'sAssociation,AFL-CIO,itsofficers,representatives,agents, successors, and assigns,shall:1.Cease and desist from:(a)Causing or attempting to cause any employer onbehalf of or in connection with whom it operates oradministers an employment referral system to denyemployment to Ernest Clabron and Issac Morning, or anyother applicant for employment,in violation of Section8(a)(3) of theAct, orotherwise to discriminate againstthem,because they are not members of Respondent orfiled unfair labor practice charges against it.(b)Employing or threatening to employ force orviolence to intimidate employees from filing unfair laborpractice charges or from seeking employment throughRespondent's hiring hall.(c)Telling employees that they would not be hired orwould be discriminated against because they are notmembers of Respondent or because they filed unfair laborpractice charges.(d) In any other manner restraining or coercingemployees in the exercise of rights guaranteed bySection 7of the Act.2.Take the following affirmative action which isnecessary to effectuate the policiesof the Act:(a)Notify Ernest Clabron and Isaac Morning, in writing,that it has no objection to their employment and will notdiscriminate in their selection for employment or theemployment of any other longshoremen,on the groundthat they are not members of Respondent or because theyfiled unfair labor practice charges against it.(b) In the event that Ernest Clabron and Isaac Morningare presently serving in the Armed Forces of the UnitedStates, notify them,in writing,that it has no objection totheir employment and will not discriminate in theirselections for employment on the ground that they are notmembers of Respondent or filed unfair labor practicecharges,upon application,inaccordancewith theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Make whole Ernest Clabron and Isaac Morning forany loss of pay each may have suffered because of thediscrimination against him,in the manner set forth in thesection of this Decision entitled"The Remedy."(d)Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allrecords pertaining to employment through its hiring hallsand all records relevant and necessary to compliance withabove paragraph (c).(e)Post,at its business office, hiring halls, and meetingplaces in Houston,Texas, copies of the attached noticemarked "Appendix. 1130 Copies of said notice, to befurnishedby theRegional Director for Region 23, afterbeingduly signed by an official representative ofRespondent,shallbe postedby itimmediately uponreceipt thereof,and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced,or covered byany other material.(f)Notify said Regional Director,in writing,within 20a decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order " MIAMICOCA-COLA595days from the date of this Decision,what stepsRespondent has taken to comply herewith.3'IT IS FURTHER RECOMMENDED that,except as foundherein,all allegations in the complaint of violations of theAct bedismissed.31 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "Service Act, as amended, after discharge from the ArmedForces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office, 6617 FederalOffice Building, 515 Rusk Avenue, Houston, Texas 77002,Telephone 228-4722.APPENDIXNOTICEToALLMEMBERSOFLOCAL 872,INTERNATIONALLONGSHOREMEN'SASSOCIATIONAFL-CIO, AND To ALL LONGSHOREMEN WORKING OUTOF OUR HIRING HALLPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended,we herebynotify you that:WE WILL NOT cause or attempt to cause anyemployer,on whose behalf gang foremen or bolstershireemployees from our hiring halls, to denyemployment to any applicant for employment becausesuch applicant is not a member of our Union orbecause he filed charges against our Union with theNational Labor Relations Board.WE WILL NOT use, or threaten to use, force orviolence against any job applicants in order tointimidate them from filing charges against our Unionwith the National Labor Relations Board or fromseeking employment through our hiring hall.WE WILL NOT tell employees that they will bediscriminated against becausetheyare not membersof our Union or because they file charges with theNational Labor Relations Board,or in any othermanner restrain or coerce employees or applicants foremployment in the exercise of rights guaranteed bythe National Labor Relations Act.WE WILLnotify ErnestClabronand Isaac Morning,inwriting,thatwe have no objection to theiremployment and that we will not discriminate againstthem.WE WILL make whole the above-named employeesfor any loss of paytheymay have suffered as a resultof the discrimination against them.LOCAL 872,INTERNATIONALLONGSHOREMEN'SASSOCIATION,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)NOTE: We will notify Ernest Clabron and IsaacMorning, in writing, if presently serving in the ArmedForces of the United States that we have no objection totheir employment and that we will not discriminateagainstthem on the ground that they are not members of theUnion or filed unfair labor practice charges against theUnion, upon application, in accordance with the SelectiveServiceAct and the Universal Military Training andMiami Coca-ColaBottlingCompanyandRalphGonzalez,BrendanCoughlin,General Sales Drivers& AlliedEmployeesUnion,LocalNo. 198,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Richard W.Loban,and Robert W. Shep-hard.Cases 12-CA-2058-1, 2058-2, 12-CA-2097, 12-CA-2157-1, and 2157-2.March 27, 1967SECOND SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn September 28, 1962, the National LaborRelations Board issued a Decision and Order in theabove-entitled proceeding,' finding,inter alia,thatthe Respondent had discriminatorily discharged cer-tain named employees, including Robert W. Shep-hard, in violation of Section 8(a)(3) and (1) of the Act,and directing that the Respondent make whole theseemployees for any loss of earnings resulting from thediscrimination. On November 19, 1963, the UnitedStates Court of Appeals for the Fifth Circuit enteredits decree enforcing the aforesaid Board Order.2On April 24, 1964, the Regional Director forRegion 12 issued backpay specifications, and onMay 8, 1964, the Respondent filed an answerthereto.Upon appropriate notice issued by theRegional Director, a hearing for the purpose ofdetermining the amounts of backpay due was heldon June 15 and 16 and August 5, 1964, before TrialExaminerBenjamin B. Lipton,who issued hisSupplemental Decision on December 10, 1964.OnApril 4,1965,theBoard issued itsSupplemental Decision and Order,3 requiring theRespondent to pay specified amounts of backpay tothe discrimintees. Thereafter, the United StatesCourt of Appeals for the Fifth Circuit enforced theprovisions of this Order with regard to all thediscriminatees except Shephard.4 With regard to1 138 NLRB 12092N L.R B. v Miami Coca-Cola BottlingCompany,324 F 2d5013 151 NLRB 17014N L R B v Miami Coca-Cola BottlingCompany,360 F 2d569, theRespondent's petition for rehearingwas dismissed by thecourt without opinion onAugust 11, 1966.295-269 0-69-39163 NLRB NO. 73